TRYON ALPHA, INC. LETTERHEAD September 2, 2010 Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington DC 20549-7010 Attn:Brian K. Bhandari Ethan Horowitz Re:Tryon Alpha, Inc. Item 4.01 Form 8-K/A Filed August 27, 2010 Item 4.01 Form 8-K/A Filed August 30, 2010 File No. 000-53139 Ladies and Gentlemen: This letter sets forth the responses of Tryon Alpha, Inc. (“we,” “us,” “our,” or the “Company”) to the comments received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) by letter dated August 31, 2010 (the "Comment Letter") concerning an Amendment to the Company’s Item 4.01 Form 8-K/A as filed with the Commission on August 26, 2010 (“8-K/A2”) and an Item 4.01 8-K/A filed with the Commission using the Company’s CIK number by an issuer other than the Company on August 27, 2010.We respectfully call your attention to the dates for the above-referenced filings as set forth in the caption of the Comment Letter.The EDGAR information available to us indicates that the reports in question were filed on August 26 2010, in the case of the Form 8-K/A, and August 27, 2010, in the case of the Form 8-K.In view of this information, we are using these dates throughout this correspondence. The numbers of the responses in this letter correspond to the numbers of the Staff’s comments as set forth in the Comment Letter.For your convenience, we have set forth each comment from the Comment Letter in bold typeface and include the Company’s response below it.In addition, we are providing the staff with a copy of 8-K/A3 marked to show all changes made to 8-K/A2 in response to the staff’s comments. Form 8-K/A Filed August 27, 1.
